Citation Nr: 1236070	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & J.T.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 1970 and Air National Guard service from January 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Houston, so the matter is now handled by the RO in Houston, Texas.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2012 BVA Hearing Transcript.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's low back disorder is causally or etiologically due to an injury sustained during service.


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Low Back Disorder

The Veteran is claiming entitlement to service connection for a low back disorder.  He asserts he injured his back during an accident in service where he was struck in the lower jaw and mouth by a sweeper boom.  The Board notes there is evidence of the accident (see October 1972 DA Form 2173) and the Veteran is currently service connected for traumatic brain injury, headaches, tinnitus, temporomandibular joint dysfunction and degenerative arthritis of the cervical spine as a result of the injuries sustained during this accident.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active military service" includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Veteran's service treatment records have been reviewed.  Evidence indicates the Veteran was dismantling the right side of a boom on a minesweeper and while unscrewing the bolt that held the boom under pressure and tension, the boom flew up and struck the Veteran in the lower jaw and mouth.  See October 1972, DA Form 2173.  The Veteran reports that as a result of the blow to the head from the boom, he was thrown back several feet, injuring his back.  He has asserted that his back condition was not noted during the accident as he had more serious injuries to the face and head that were the main focus of treatment.  The Board finds this to be a plausible conclusion as the Veteran clearly suffered from serious injuries to the mouth and face.  Furthermore, the Board finds the Veteran's assertions to be credible, as the medical evidence of record supports his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Medical evidence indicates the Veteran was treated in the emergency room for a fractured anterior alvolan plate of the maxilla and repositioning and stabilization of the upper central incisors.  See DA Form 3555.  As such, the benefit of the doubt will be given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has submitted multiple statements and medical evidence from private physicians.  In December 2004, Dr. Williamson noted that the Veteran presented for treatment in December 2004 for an evaluation of an injury that occurred during military service.  Based on the examination, radiographic studies and other objective and subjective symptomatology, Dr. Williamson determined with reasonable medical certainty that the Veteran did in fact receive an injury to his back as a result of the reported accident during service.  Dr. Williamson stated the presence of degenerative changes was consistent with the time frame of the reported accident.  In February 2007, Dr. Delgado submitted a statement indicating that he has treated the Veteran since 1979, when he came for an examination related to complaints of lower back pain and discomfort.  

In March 2007, Dr. McPearson stated he treated the Veteran for chronic lumbo-sacral, sacroiliac sprain, strain complex from 1974 to 1985.  Continuing, he stated that this injury was caused by trauma and the only trauma in history was the accident while the Veteran was in service.  Dr. McPearson stated the Veteran's chronic condition will and has created degenerative disc disease, ligamentous instability, and spondylosis.  Similarly, in September 2007, Dr. Williamson again stated that based on an assessment of the Veteran's history, along with subjective complaints, objective findings, radiographic analyses, and other test results, it is evident from a standpoint of medical certainty, that the Veteran's current condition did result from the type of injury/onset described (i.e. the injury involving the boom).  Dr. Kidd submitted a statement in November 2010, noting that he had been the Veteran's physician for over twenty-five years.  Dr. Kidd opined that based on an assessment of the Veteran's history, along with his complaints and objective findings, it is more likely than not that the Veteran's current back condition was a result from the accident in 1972.  Similarly, Dr. Ballard stated in February 2011 that after examining the Veteran, reviewing his documentation, his history, and continuity of treatments, it is more likely than not that the accident in September 1972 did cause his current back condition.  
 
The Board notes that during a December 2006 VA examination, the examiner opined that the Veteran's back disorder was not related to service as there was no evidence that the Veteran complained of a back problem until 2004.  The Board finds this opinion inadequate as the Veteran has testified that he has suffered from back pain ever since the injury during service.  Additionally, the Veteran's private physicians have indicated that they treated the Veteran for back pain prior to 2004.

The Board finds that service connection for a low back disorder is warranted.  In reaching this conclusion, the Board considered the Veteran's arguments in support of his assertions that he suffered from back pain as a result of the injury sustained during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the Veteran asserts that he experienced back pain as a result of the injury sustained during service and that he continued to experience these symptoms after service.  Furthermore, multiple private physicians have indicated that the type and degree of low back injury the Veteran currently has is a result of the accident that occurred during service.

Therefore, given the positive medical opinions, lay statements and medical evidence, the Board finds that the evidence demonstrates there has been a continuity of symptomatology such as to warrant entitlement to service connection for a low back disorder.


ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


